Case 18-23979-GLT        Doc 138     Filed 03/05/19 Entered 03/05/19 16:59:16             Desc Main
                                    Document      Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                                Chapter 11

 LAWSON NURSING HOME, INC.,                            Case No. 18-23979-GLT

          Debtor.                                      Date and Time of Hearing:
                                                       April 4, 2019 at 10:00 a.m.

 GORDON FOOD SERVICE INC.,                             Response Deadline:
                                                       March 22, 2019
          Applicant,
                                                       Document No. 136
 v.

 LAWSON NURSING HOME, INC.,

          Respondent.


 CERTIFICATE OF SERVICE OF APPLICATION OF GORDON FOOD SERVICE INC.
   FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE CLAIM UNDER 11
         U.S.C. § 503(b)(9) AND FOR NOTICE OF HEARING THEREOF

         I certify under penalty of perjury that I served the above captioned pleading on the parties
 at the addresses specified below or on the attached list on (date): March 5, 2019.

        The type(s) of service made on the parties (first-class mail, electronic notification, hand
 delivery, or another type of service) was: first-class mail or electronic notification.

          If more than one method of service was employed, this certificate of service groups the
 parties by the type of service. For example, the full name, email address, and where applicable
 the full name of the person or entity represented, for each party served by electronic transmission
 is listed under the heading “Service by NEF,” and the full name and complete postal address for
 each party served by mail, is listed under the heading “Service by First-Class Mail.”.

 Date of Service: March 5, 2019                Respectfully submitted,

                                               /s/ Jason M. Torf
                                               Jason M. Torf (pro hac vice pending)
                                               John C. Cannizzaro (pro hac vice pending)
                                               ICE MILLER LLP
                                               200 W. Madison Street, Suite 3500
                                               Chicago, IL 60606-3417
                                               Telephone: (312) 726-6244
                                               Email:       Jason.Torf@icemiller.com
                                               Counsel for Gordon Food Service Inc.
Case 18-23979-GLT       Doc 138     Filed 03/05/19 Entered 03/05/19 16:59:16       Desc Main
                                   Document      Page 2 of 2


 Service by NEF

 CSU - OUCTS, PA Labor & Industry
         ra-li-ucts-bankpitts@state.pa.us
 Donald R. Calaiaro on behalf of Debtor Lawson Nursing Home, Inc.
         dcalaiaro@c-vlaw.com, cvlaw.ecf.dcalaiaro@gmail.com; aheath@c-vlaw.com;
         kmosur@c-vlaw.com; bhassain@c-vlaw.com; ssimmons@c-vlaw.com; mpeduto@c-
         vlaw.com
 Bryan Devine on behalf of Creditor PCA Mission Pharmacy bdevine@dscslaw.com
 Tyler S. Dischinger on behalf of Creditor A/B Nursing Home Self-Insurance Group Trust Fund
         for Workers' Compensation tyler.dischinger@bipc.com; donna.curcio@bipc.com
 Robert J. Donahoe on behalf of Creditor Sugar Creek Rest, Inc. rdonahoe@nauticom.net
 Keri P. Ebeck on behalf of Creditor Duquesne Light Company kebeck@bernsteinlaw.com;
         DMcKay@bernsteinlaw.com
 Robert C. Edmundson on behalf of Creditor Office of Attorney General, Pennsylvania
         Department of Revenue redmundson@attorneygeneral.gov
 Jeffrey R. Hunt on behalf of Creditor County of Allegheny jhunt@grblaw.com;
         cnoroski@grblaw.com
 David A Jones, Jr on behalf of Creditor Johnson's Pharmaceutical Services
         DJones@LevicoffLaw.com
 John B. Joyce on behalf of Creditor The Huntington National Bank
         jjoyce@grenenbirsic.com; alentz@grenenbirsic.com
 Avrum Levicoff on behalf of Creditor Johnson's Pharmaceutical Services
         ALevicoff@LevicoffLaw.com
 Office of the United States Trustee ustpregion03.pi.ecf@usdoj.gov
 William S. Stickman, IV on behalf of Creditor PCA Mission Pharmacy
         wstickman@dscslaw.com
 Ashley Sweeney Wagner on behalf of Creditor Jefferson Hills Borough
         awagner@mcgrailassociates.com
 Ashley Sweeney Wagner on behalf of Creditor West Jefferson Hills School District
         awagner@mcgrailassociates.com
 Larry E. Wahlquist on behalf of U.S. Trustee Office of the United States Trustee
         larry.e.wahlquist@usdoj.gov

 Service by First-Class Mail

 Margaret Barajas
 PA Long-Term Care Ombudsman                      PRA Receivables Management, LLC
 Pennsylvania Department of Aging                 PO Box 41021
 555 Walnut Street 5th Floor                      Norfolk, VA 23541
 Harrisburg, PA 17101
                                                  Marlene M. Roach
 Everest Business Funding                         Accounting Solutions
 Pryor & Mandelup, LLP                            334 Front Street
 Attn: Anthony F. Giuliano, Esq.                  Houston, PA 15342
 675 Old Country Road
 Westbury, NY 11590
                                              2
